Citation Nr: 1616111	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  11-30 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for diplopia.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION

The Veteran served on active duty from September 1970 to July 1972.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

The Veteran testified at a formal hearing before a Decision Review Officer (DRO), seated at the RO in July 2011. A transcript of that hearing has been associated with the claims file.

In December 2012 and May 2015, the Veteran testified at videoconference hearings conducted before Acting Veterans Law Judge Fleming and Veterans Law Judge Clementi, respectively. Transcripts of both hearings have been associated with the claims file.

Generally, judges who conduct Board hearings must participate in making the final determination of the claim involved. 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015). By law, Board appeals can be assigned only to an individual judge, or to a panel of not less than three judges. See 38 U.S.C.A. § 7102(a). Thus, when a Veteran has had a personal hearing before two separate judges during the appeal, and these hearings covered one or more common issues, a third judge is assigned to the panel after the second Board hearing has been held, and the appeal is then ready for appellate review. 

In December 2015, the Board advised the Veteran by letter of his right to testify at another hearing before the third judge on the panel. The letter advised the Veteran that if he did not reply within 30 days of the date of the letter, the Board would assume that the Veteran did not wish to attend another hearing. The Veteran has not responded.

In February 2015, the Board remanded the claim, and additional claims of service connection for headaches, a skin disorder, and residuals of a traumatic brain injury (TBI) to the Agency of Original Jurisdiction (AOJ) for development. In a July 2015 rating decision, the AOJ granted service connection for headaches, a skin disorder, and TBI. Those issues are not in appellate status and are not before the Board.

After the issuance of the most recent Supplemental Statement of the Case, the Veteran submitted additional evidence without a waiver of AOJ jurisdiction. As the Veteran's appeal will be remanded, the Board need not discuss whether a remand to the AOJ would be necessary for review of the newly submitted evidence.

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing system.  Accordingly, any future review of this appeal should take into consideration these electronic records (electronic claims file).

In various submissions, the Veteran has alluded to a May 2006 VA surgical procedure which either caused or aggravated a vision disorder, thus raising a claim of entitlement to compensation benefits under 38 U.S.C.A. § 1151. This matter is REFERRED to the AOJ for appropriate action involving VA's duty to notify and assist in the development of claims.

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

Although the Veteran was provided a VA ophthalmologic examination in May 2015, the examination report is not sufficient to adjudicate this appeal under current legal standards. The matter is therefore REMANDED for the following action:

1. Attempt to obtain any outstanding service treatment records, to specifically include the service discharge 

psychiatric report mentioned in the May 1972 service discharge examination, and the Veteran's service personnel records, by contacting any appropriate records depositories. In so doing, comply with Federal procedures regarding the obtainment of Federal records.

2. Obtain and associate with the claims file all outstanding post-service records regarding VA and private treatment for the Veteran's eye disorders, to include any VA records dating to 2001, to especially include those regarding a May 2006 eye surgery at a VA facility. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the appellant is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records.

3. After the above has been completed, provide the VA examiner who wrote the May 2015 VA examination report with access to the electronic claims file for an addendum opinion on the etiology of the Veteran's claimed diplopia. If the May 2015 VA examiner is unavailable or unwilling, another qualified examiner should be asked to provide the necessary opinion. If either examiner believes that an additional examination is required, it should be provided.

The examiner must review all evidence. However, in addition to any other evidence received, the VA examiner's attention is called to the following: 

a. The August 1970 service entrance examination report, in which an examiner noted that the Veteran's eyes were normal on examination;

b. The July 1971 service treatment record, in which the Veteran reported having strabismus and undergoing left eye surgery at age nine or 10; indicated that he currently was experiencing diplopia, especially in the afternoon; said that he was working in accounting and was making errors due to the disorder; and stated that he "forgot" to mention his childhood disorder at enlistment;

c. The July 1971 service treatment record, indicating that the Veteran had severe diplopia that existed prior to service;

d. The September 1971 temporary physical profile, returning the Veteran to duty, but excusing him from doing work requiring driving, reading, or operating hazardous machinery;

e. The September 1971 service treatment record, written two days later, in which the Veteran reported having a long history of strabismus treated with surgery during childhood; stated that he currently had diplopia that interfered significantly with his work as an A1C supply man; claimed that he had been provided with an inadequate evaluation and could not perform his duties; and denied having diplopia until arrival in Vietnam in 1971;




f. The September 1971 temporary physical profile, returning the Veteran to duty, but excusing him from doing work requiring driving, reading, or operating hazardous machinery;

g. The November 1971 service treatment record, in which the examiner wrote that he had told the Veteran that his glasses had not arrived; that the Veteran had told him that he had received inadequate care; that the Veteran had said that ophthalmologists had told him that he was not fit for duty; that a review of the Veteran's treatment showed no notation from an ophthalmologist indicating that the Veteran was unfit; and that he felt that the Veteran was "trying for medical separation (???)." 

h. The December 1971 service treatment record, in which the Veteran reported having the same problems with diplopia even after receiving his special glasses;

i. The January 1972 service treatment record, in which the Veteran reported having constant diplopia;

j. The February 1972 service treatment record, in which the Veteran denied having diplopia prior to arrival in Vietnam about eight months prior; and the examiner ordered an air evacuation after the Veteran specifically denied any improvement despite corrective testing during examination; 

k. The February 1972 service treatment record, in which the Veteran specifically denied having experienced any serious injuries; and stated that he had no problems with his eyes after strabismus surgery at the age of six until shortly after arriving in Vietnam when he became aware of both horizontal and vertical diplopia; and the examiner reported ordering glasses for the Veteran and wrote that the Veteran's "motivation to adjust to his lenses would seem to be less than satisfactory in that he stated that he will refuse to try them after he receives them;"

l. The February 1972 service treatment record, in which a service examiner wrote that the Veteran refused to be measured for the fitting of his glasses, "stating that if we could not give him his glasses today, he did not want them," and the examiner diagnosed "diplopia, EPTS, aggravated by service;"

m. The service personnel records;

n. The May 1972 service discharge examination report, in which the examiner noted an immature personality disorder, and diplopia, secondary to left exotropia, corrected by prisms; and reported that the Veteran had a history of strabismus since childhood and double vision that developed while overseas in 1971;

o. The Veteran's May 1972 report of his own medical history, in which the Veteran reported having eye trouble and headaches; but failed to report experiencing any additional hospitalization or injuries sustained during service; 

p. Any records regarding the Veteran's May 2006 eye surgery procured as a result of this Remand;

q. The June 2007 and March 2008 VA treatment records, in which the Veteran stated that he had a history of strabismus as a child, noted having diplopia only while talking about it, and indicated that he was not bothered by the condition;

r. The August 2010 claim for service connection for diplopia;

s. The September 2010 VA treatment record, in which the Veteran reported having double vision for a few years and reported fearing that "it may be related to accident in Vietnam;" and the VA examiner stated that the double vision was likely a shift arising from repeated strabismus surgeries;

t. The September 2010 VA report of general information, in which the Veteran told a VA representative that his "double vision is due to a blow to the head while in Vietnam;"

u. The October 2010 VA treatment record, in which a VA examiner wrote that the Veteran "wants me to write in his file that he did not have double vision [during] childhood and it started after rocket attack in war;"

v. The Veteran's lay statements about an in-service rocket or mortar attack;

w. The May 2015 VA medical examination report, in which the examiner wrote that it would be unusual for diplopia to be dormant for years after a rocket attack incident and indicated that the diplopia was likely secondary to decompensation following the strabismus surgeries that occurred prior to and after service; but then wrote that "it is as least as likely as not that diplopia was aggravated or worsened" by an in-service head injury "and more likely secondary to decompensation after both surgeries;" and

x. The February 2016 VA neurology outpatient note, in which the Veteran reported extreme frustration with the denial of his claim for service connection for diplopia; and the examiner wrote that the Veteran's strabismus was aggravated by an in-service traumatic brain injury, noting a February 1972 service treatment record as a basis for his opinion. 

After the review of the file and an examination, if necessary, the examiner must respond to the following: 

a. Is it medically and factually undebatable that the Veteran's eye disorder, claimed as diplopia, existed prior to the Veteran's entry into active duty; or if not,

b. Is it at least as likely as not that any such disability either began in or was aggravated by the Veteran's military service?

If it is medically and factually undebatable that the Veteran's diplopia preexisted service, the examiner must also opine as to:

Is it medically and factually undebatable that the Veteran's eye disorder, claimed as diplopia DID NOT UNDERGO any chronic aggravation or worsening during service; and, if there was such worsening, was it the result of the natural progress of the disorder.

The examiner should reference the February 1972 service treatment record, in which a service examiner wrote that the Veteran's diplopia existed prior to service and was "aggravated by service." The examiner should note reasons for agreeing or disagreeing with that assessment.
A complete explanation for these opinions must be provided. All opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. 

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

4. When the development requested has been completed, and the AOJ has ensured compliance with the requested action, the claim should again be reviewed by the AOJ on the basis of the additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________
VITO A. CLEMENTI
Veterans Law Judge 
Board of Veterans' Appeals

______________________________
CAROLINE B. FLEMING
Acting Veterans Law Judge 
Board of Veterans' Appeals




______________________________
JOHN Z. JONES
Veterans Law Judge 
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




